DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
		In the reply filed 10/21/21, claims 1, 3-6, 8, 9, 16-22, 25-26, 37 and 40-41 have been amended. Claims 23-24 have been cancelled. Claims 42-43 are newly added. 
		Applicant's election with traverse of CSRM53567 as the IL-4/IL-13 receptor inhibitor and breast cancer as the disease state for examination was previously acknowledged.  After further consideration, the species election is withdrawn. 
		.Claims 1, 3-9, 16-22, 25-26 and 37-43 are under consideration. 


Claim Rejections - Withdrawn
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of claim 9. 

		Claim Rejections - 35 USC § 112-Scope of Enablement-Modified 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The rejection of claims 5-6, 8-9, 16-22, 25-26 and 37-42 under 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while being enabling for treatment, inhibiting or reducing the severity of fibrosis with SEQ ID NO: 1, 2 or 3 and a method of reducing or inhibiting breast cancer with SEQ ID NO: 1, 2 or 3 in combination with radiation therapy, does not reasonably provide enablement for the treatment of all cancers is maintained. Please note this rejection has been modified to address claims amended to depend from claim 9.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;

3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Amended claim 9 is directed to a method of reducing or inhibiting cancer with SEQ ID NO: 1, 2 or 3 in combination with surgery, radiation therapy, chemotherapy or a combination thereof. 

			(2) The Breadth of the claims

The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, claim 9 is drawn to treatment of all cancer types with SEQ ID NO: 1, 2 or 3 in combination with surgery, radiation therapy, chemotherapy or a combination thereof. The breadth of the claims exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of cancers known in the art.  For 


(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application and the prior art are enabled for inhibition of IL-4/IL-13 receptor for treatment of fibrosis. However, the instant specification and prior art are not enabled for treatment of all cancers.  While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. There is no known anticancer agent that is effective against all cancer types or combination of treatments effective against all cancer types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer types with the claimed active ingredients makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all cancers. 
For example, the Merck Manual (https://www.merckmanuals.com/home/blood-disorders/plasma-cell-disorders/multiple-myeloma?query=multiple%20myeloma  Multiple Myeloma is a cancer of plasma cells (p. 1). Treatment includes a combination of different type of drugs, such as corticosteroids with thalidomide, lenalidomide or pomalidomide and/or proteasome inhibitors bortezomib, carfilzomib or ixazomib. There was no teaching that SEQ ID NO: 1, 2 or 3 would be able to treat MM. 
The Merck Manual teaches Mesothelioma is a cancer of the thin, transparent, two layered membrane that covers and lines the inside of the chest wall and abdomen (https://www.merckmanuals.com/home/lung-and-airway-disorders/environmental-lung-diseases/mesothelioma>accessed 4/15/21). The Merck Manual teaches that mesotheliomas are invariably fatal within 1 to 4 years after diagnosis, with most people living only for 9-12 months after diagnosis (Treatment para.). The Merck Manual teaches that chemotherapy and surgical removal of the tumor do not work well (Treatment para.). There is no known treatment or combination of treatments of mesothelioma. There was no teaching that SEQ ID NO: 1, 2 or 3 would be able to treat mesothelioma. 
The state of the art is enabling for treatment of fibrosis. Jakubzick et al. (“Augmented pulmonary IL—4 and IL-13 receptor subunit expression in idiopathic interstitial pneumonia”, J Clin Pathol. 2004 May; 57(5):477-486) teach increased expression of receptors that respond to IL-4 and IL-13, and the implications of this increased receptor expression facilitated increased tissue responsiveness to the presence of both cytokines. Jakubzick et al. teach that it is conceivable that new drugs directed towards receptors that bind IL-4 and IL-13 may have therapeutic effects in fibrosis (last para.). 

It is noted that the pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “cancers” have distinct etiologies and pathologies. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treatment of different cancers, the possibilities are vast and it would be highly unpredictable given the art and the breadth of the claims to determine if SEQ ID NO: 1, 2 or 3 would be able to treat the vast number of different cancers. 
Claim 9 is very broad and inclusive of all cancers. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of cancer types. Thus, the specification does not provide enablement for treatment of all cancer.

		(4) The relative skill of those in the art
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The specification shows the CSRM53567 treated group having decreased fibrosis (Examples 1-3, 7). 
In contrast, the applicant provides little in way of direction or guidance regarding treating all cancer with SEQ ID NO: 1, 2 or 3. The instant application teaches that administering CSRM53567 alone does not reduce tumor volume (Fig. 8a). Fig. 8a discloses a reduction in tumor volume with CSRM53567 in combination with RT in a model of breast cancer (Example 9). There were no examples of treatment of other 
Therefore, the specification and working examples provided by the applicants do not support treatment of cancer. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

In conclusion, the instant application is enabled for the treatment of fibrosis with SEQ ID NO: 1-3 and breast cancer with SEQ ID NO: 1-3 in combination with radiation therapy, but is not enabled for the treatment of cancer.  

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. Applicants argue they have discovered the activity of several peptide that inhibit the activity of the IL-4/IL-13 receptors to the subject suffering from a condition. Applicants argue that there claims are fully enabled. Applicants argue that that as disclosed in the background section of the specification, alternatively activated macrophages (AAMs, M2) on exposure to IL-4/IL-13, are characterized by cell surface expression of scavenger receptors CD206. Applicants argue that AAMS paly keep roles in dampening inflammation, promoting wound healing, fibrogenesis and tumorigenesis. Applicants argue that while fibrosis is exemplified, treatment of tumorigenesis is also discussed (Fig. 8). Applicants argue that AAMs are involved in turmoigenesis along with fibrosis and given the tumor inhibiting effects of the inventive peptide (Fig. 8), Applicants have provided an enabling disclosure. 
These arguments are not persuasive for the reasons presented in the scope of enablement rejection above. In particular, the state of the prior art, the unpredictability in the art and the lack of guidance from the instant Application do not support reducing or 
For the reasons presented above, the rejection is maintained. 



Allowable Subject Matter
Claims 1, 3, 4 and 7 are allowed. SEQ ID NO: 1-3 are free of the art. There was no found art that taught or suggested the claimed sequences for treating, inhibiting or reducing the severity of fibrosis. Importantly, the claims are enabled for treating, inhibiting or reducing the severity of fibrosis. Jakubzick et al. (“Augmented pulmonary IL-4 and IL-13 receptor subunit expression in idiopathic interstitial pneumonia”, J Clin Pathol. 2004 May; 57(5):477-486) teach increased expression of receptors that respond to IL-4 and IL-13, and the implications of this increased receptor expression facilitated increased tissue responsiveness to the presence of both cytokines. Jakubzick et al. teach that it is conceivable that new drugs directed towards receptors that bind IL-4 and IL-13 may have therapeutic effects in fibrosis (last para.). Importantly, the specification shows that the CSRM53567 (SEQ ID NO: 1) treated group has decreased fibrosis (Examples 1-3, 7). One or ordinary skill in the art can extrapolate the data from SEQ ID NO: 1 to include SEQ ID NO: 2 and 3 since SEQ ID NO: 2 and 3 include SEQ ID NO: 1 (SEQ ID NO: 2 and 3 have one amino acid added to the C-terminus of SEQ ID NO: 1).
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Fig. 8a discloses a reduction in tumor volume with CSRM53567 (SEQ ID NO: 1) in combination with radiation therapy in a model of breast cancer (Example 9). 


Conclusion
	Claims 1, 3, 4 and 7 are allowed.
	Claim 43 is objected to. 
	Claims 5-6, 8-9, 16-22, 25-26 and 37-42 are rejected.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE HA/Primary Examiner, Art Unit 1654